—In an action to recover damages for defamation and intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered June 21, 1994, which granted the defendant’s motion to extend the time to file and serve an answer.
Ordered that the order is affirmed, with costs.
The defendant presented a reasonable excuse for his default in interposing an answer and a meritorious defense (see, Buderwitz v Cunningham, 101 AD2d 821; Stolpiec v Weiner, 100 AD2d 931). Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.